Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the Appeal Brief filed on January 21, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 FR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                      
                                                                                                                                                                                  
Response to Appeal Brief
Applicant's arguments filed in the Appeal Brief dated January 21, 2021 have been fully considered. After careful consideration of said arguments against the 103 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, claim 22 requires that the fabric is a single ply fabric. However, the specification does not provide any support for said new limitation.

 Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 6, 8, 10 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being  unpatentable over Huang et al. US 6,287,686 B1 (Huang) in view of McKee et al. US 2005/0208856 A1 (McKee).   

Considering claims 1 – 3, 5 – 6, Huang teaches fire retardant and heat resistant yarns, fabrics, felts and other fibrous blends, which incorporate high amounts of oxidized polyacrylonitrile fibers or O-PAN. Such yarns, fabrics, felts and other fibrous blends have a superior LOI, TPP and continuous operating temperature, compared to conventional fire retardant fabrics. The yarns, fabrics, felts and other fibrous: blends are also more soft and supple, and are therefore more comfortable to wear, compared to conventional fire retardant fabrics. The yarns, fabrics, felts and other fibrous blends incorporate up to 99.9% oxidized polyacrylonitrile fibers, together with at least one additional fiber, such as p-aramid, in order to provide increased tensile strength and abrasion resistance of the inventive yarns, fabrics, felts and other fibrous blends [Abstract]. Further, Huang teaches that the yarns and fabrics of the disclosure combine the tremendous fire retardant and heat resistant characteristics of oxidized 
Huang does not specifically recognize that the strengthening fibers include aramid and rayon fibers. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to pursue the known options within his or her technical grasp, and select aramid and FR rayon fibers as the strengthening fibers in Huang’s yarns and fabrics as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, when it is desired to provide the protective fabric in addition to fire retardance and heat resistance with abrasion resistance and other strengthening properties. 
As to the LOI values, Huang teaches at [Col. 7, 36 37] that preferred oxidized polyacrylonitrile fibers will have an LOI of about 50-65; and at [Col. 9, 45 – 54] that the 
Although Huang teaches in examples 1 to 10 fabrics having weights ranging from 5.4 to 17 oz/yd2,  in relation to the heat protection performance ratio TPP/Weight wherein TPP is Thermal Protection Properties (TPP) to Weight of single layers of fabrics expressed in oz/yd2, it does not specifically recognize fabrics having weights lower than 5.4 oz/yd2. However, McKee et al. US 2005/0208856 A1 (McKee) teaches woven flame resistant fabrics used in protective apparel, industrial work apparel, military apparel, transportation vehicle interiors and industrial fire barriers; wherein the fabric comprises multi-ply inherently flame resistant yarns. The individual plies of the multi-ply inherently flame resistant yarns are separated from each other [Abstract]. Further, McKee teaches that the fabric comprises a woven fabric having a weight of 2-12 (preferably 4-8) oz/yd2 [Derwent Abstract]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to select a weight in the range of 4 – 8 oz/yd2 as taught by McKee for Huang’s woven fabric when it is desired to have a multi-ply fabric. 
Considering claim 4, the fabrics disclosed by Huang consist of yarns comprising FR fiber and strengthening fibers. Thus, said fabrics are free of filaments. 

Considering claims 8 and 10, Huang teaches that the fabrics of the disclosure are useful for article of manufacture selected from the group consisting of clothing, a jump suit, a glove, a sock, a welding bib, a fire blanket, protective head gear, a lining .   

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. US 6,287,686 B1 (Huang) in view of McKee et al. US 2005/0208856 A1 (McKee) and further in view of Caldwell US 5,418,051 [Caldwell]. 

Considering claims 11 and 12, Huang in view of McKee is relied upon as set forth above in the rejection of claim1. Further, Huang does not specifically recognize that a silicone based polymer is applied to the fabric nor that comprises a fluorochemical impregnated within the fabric. However, Caldwell teaches an improved process for treating a porous web (especially fabric) to produce a novel silicone polymer internally coated web. Preferably, the fabric is preliminarily impregnated with a fluorochemical. Webs or fabrics produced by this process are breathable, waterproof or highly water repellent and flexible [Abstract]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to treat Huang’s fire retardant and heat resistant fabrics, with Caldwell's fluorochemical and or curable silicone polymer process when it is desired to provide the fabrics with improved breathability and flexibility while maintaining its functional properties, such as soft hand, good protective characteristics, good strength and durability, as well as good wicking and soil release characteristics.  

Claims 13 – 19 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. US 6,287,686 B1 (Huang) in view of McKee et al. US 2005/0208856 A1 (McKee) and further in view of Caldwell US 5,418,051 [Caldwell] and Hanyon et al. US 2004/0091705 A1 (Hanyon).  

Considering claims 13 – 15, 18 – 19 and 23, Huang in view of McKee is relied upon as set forth above in the rejection of claim1. Further, Huang does not specifically recognize that a silicone-based polymer is applied to the fabric nor that comprises a fluorochemical impregnated within the fabric. However, Caldwell teaches an improved process for treating a porous web (especially fabric) to produce a novel silicone polymer internally coated web. Preferably, the fabric is preliminarily impregnated with a fluorochemical. Webs or fabrics produced by this process are breathable, waterproof or highly water repellent and flexible [Abstract]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to treat Huang’s fire retardant and heat resistant fabrics, with Caldwell's fluorochemical and or curable silicone polymer process when it is desired to provide the fabrics with improved breathability and flexibility while maintaining its functional properties, such as soft hand, good protective characteristics, good strength and durability, as well as good wicking and soil release characteristics.  
Moreover, although Huang recognizes the use of strengthening fibers, the combination Huang in view of McKee and Caldwell is silent regarding the use of metallic, ceramic or O-PAN strengthening filaments having a diameter between 0.001 and about 0.01 inch. However, Hanyon teaches fire retardant and heat 
As to the limitations in claims 18 and 19, directed to methods of protecting humans or animals from high heat or flame; it would have also been obvious to one having ordinary skill in the art at the time the invention was made, and with reasonable expectation of success, to use (by placing the fabric adjacent to the person or animal to be protected) the protective fabric suggested by the combination Huang-Caldwell as a protective fabric against heat or flame; since said fabric would have been expected to protect against heat and flame. 
As to the limitation in claim 23, requiring that the protective fabric is capable shedding and resisting high heat materials or flame to prevent formation of a second-degree bum to a wearer. This property is expected to be inherent to the prior art fabric, 
As to the limitation in claim 13, requiring that the fabric is breathable rather than being laminate or plug, the examiner notes that the process to apply the silicone polymer disclosed by Caldwell is the same as the process used by Applicant; therefore, the prior art fabric is not laminated or plugged. 

Considering claim 16, Caldwell teaches that a preferred class of liquid curable silicone polymer compositions comprises a curable mixture of the following components: (A) at least one organo-hydrosilane polymer (including copolymers); (B) at least one vinyl substituted polysiloxane (including copolymers); and(C) a platinum or platinum containing catalyst [Col. 20, 24 – 33]. 

Considering claim 17, Caldwell teaches at [Col. 11, 14 – 20] that the depth of silicone polymer impregnation into a web can be controlled by the application procedures herein described to provide a selective placement of the silicone polymer impregnant within the substrate or web. This allows the shear thinning, i.e., viscosity reduction, action to take place throughout the web.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. US 6,287,686 B1 (Huang).
Considering claim 22, Huang teaches fire retardant and heat resistant yarns, fabrics, felts and other fibrous blends, which incorporate high amounts of oxidized 

As to the LOI values, Huang teaches at [Col. 7, 36 37] that preferred oxidized polyacrylonitrile fibers will have an LOI of about 50 - 65; and at [Col. 9, 45 – 54] that the LOI's of selected fibers are 28 - 32 for m-Aramid, 28 - 36 for para-Aramid and for Rayon 16-17.  
Moreover, Huang teaches in examples 1 to 10 fabrics having weights ranging from 5.4 to 17 oz/yd2,  in relation to the heat protection performance ratio TPP/Weight wherein TPP is Thermal Protection Properties (TPP) to Weight of single layers of fabrics expressed in oz/yd2. Thus, the lower weight disclosed by Huang when rounded to the same significant figure in the claims i.e. 5 oz/yd2 renders obvious said limitation.     

Response to Arguments
	
Applicant's arguments filed in the Appeal Brief dated January 21, 2021 have been fully considered. After careful consideration of said arguments against the 103 

Applicant's arguments filed on January 21, 2021 against the 112 rejection and the 103 rejection of claims 1 - 6, 8 and 10 have been fully considered but they are found to be not persuasive for the following reasons.  

Applicant traverses the 112 rejection in last Office action asserting that the limitation in claim 22, requiring that the fabric is formed as a single ply has support in the specification in paragraphs [0034-0036] and [0113]. 

In response, the examiner submits that said paragraphs do not support said limitation. In fact, paragraph [0113] is directed to the testing of comparative samples consisting of a single layer all-cotton T-shirt; it is not directed to embodiments of the application. Further, paragraphs [0034-0036] are cornered with what should be interpreted as fabric, as clothing and as encapsulation. There is no description as to single or multi play fabrics.  

In response to arguments against the 103 rejection of claims 1 – 6, 8 and 10,  the examiner submits that it has been held that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non preferred embodiments”. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). MPEP 2123; and that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Moreover, the examiner submits that as noted above in the rejection of claim 22, Huang teaches in examples 1 to 10 fabrics having weights ranging from 5.4 to 17 oz/yd2,  in relation to the heat protection performance ratio TPP/Weight wherein TPP is Thermal Protection Properties (TPP) to Weight of single layers of fabrics expressed in oz/yd2. Thus, the lower weight disclosed by Huang when rounded to the same significant figure in the claims i.e. 5 oz/yd2 renders obvious said limitation.     

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150. The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786